COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '              No. 08-13-00294-CV
 IN RE: RENE ORDONEZ,
 DEPENDENT ADMINISTRATOR,                       '         AN ORIGINAL PROCEEDING

                              Relator.          '                IN MANDAMUS
                                                '


                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Linda Chew, Judge of the 327th District Court of El Paso, Texas, and

concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 15TH DAY OF JANUARY, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rodriguez, J., not participating)